CALLISTER, Justice
(dissenting in part).
I dissent from that portion of the opinion setting aside the jail sentence. As observed by the majority of this court, the penalty for contempt rests within the sound discretion of the trial court. It is apparent from the record that the trial judge did not intend that the defendant be incarcerated for a full 30 days and that he reserved his prerogative to suspend all or part of the sentence.
HENRIOD, C. J., having disqualified himself, did not participate herein.